UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4591



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARLOS MARURI CASTELAN,
a/k/a Daniel Hernandez,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
Senior District Judge. (1:04-cr-419-1)


Submitted: November 21, 2006               Decided:   November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender for Appellant. Anna Mills
Wagoner, United States Attorney, Michael Francis Joseph, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Carlos   Maruri        Castelan    appeals     his   75-month         prison

sentence resulting from his conviction for possession with intent

to distribute cocaine hydrochloride, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(A) (2000).               Castelan’s attorney has filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967),

certifying     there     are    no    meritorious      issues      for    appeal,      but

questioning whether Castelan’s sentence was reasonable.                        Castelan

was advised of his right to file a pro se supplemental brief, but

has not done so.         Finding no reversible error, we affirm.

              Counsel’s     brief       questions      the      reasonableness         of

Castelan’s sentence.           After United States v. Booker, 543 U.S. 220

(2005),   a    sentencing       court    is    no   longer   bound       by   the    range

prescribed by the sentencing guidelines, but still must calculate

and consider the guideline range as well as the factors set forth

in 18 U.S.C. § 3553(a) (2000).                See United States v. Hughes, 401

F.3d 540, 546 (4th Cir. 2005).                   We will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range.        Id.

              Castelan    pled       guilty,    pursuant     to    a     written     plea

agreement, to possession with intent to distribute 6.8 kilograms of

cocaine hydrochloride.           As part of the plea agreement, Castelan

agreed to the drug quantity and that the offense carried a ten-year

statutory mandatory minimum sentence.                In the presentence report,


                                         - 2 -
Castelan’s base offense level was determined to be 32 based on 6.8

kilograms of cocaine.       U.S. Sentencing Guidelines Manual (“USSG”)

§ 2D1.1(c)(4) (2004).        Because Castelan met the requirements of

USSG § 5C1.2 (a)(1)-(5), he received a two level reduction to his

offense    level   under     the    safety   valve          provision     of    USSG

§ 2D1.1(b)(7).     After a three-level adjustment for acceptance of

responsibility, Castelan had a total offense level of 27.                  With an

offense level of 27 and criminal history category I, his advisory

guideline range was 70-87 months’ imprisonment.                    There were no

objections to the presentence report. The district court sentenced

Castelan to 75 months in prison, which is within the applicable

guideline range and below the statutory mandatory minimum. Because

Castelan met the requirements of the safety valve provision, he was

to be sentenced within the applicable guidelines without regard to

the statutory mandatory minimum.             See USSG § 5C1.2, comment.

(n. 9).

           As Castelan’s 75-month prison sentence is within the

properly     calculated     guideline     range,       it     is    presumptively

reasonable.    United     States   v.   Green,   436    F.3d       449,   457   (4th

Cir.2006).     Castelan has not rebutted that presumption as the

district court appropriately treated the guidelines as advisory,

considered the guideline range, and weighed the relevant factors

under 18 U.S.C. § 3553(a) (2000).




                                    - 3 -
          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the judgment of the district court.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -